Title: To Thomas Jefferson from James Madison, 28 July 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington July 28. 1806
                        
                        The Essex arrived yesterday morning, and I recd from Commodore Rodgers the inclosed letter from Mr. Lear.
                            The account current to which it refers happened not to be put up with the inclosures. The general view of the
                            Mediterranean affairs given by Rodgers strengthens the favorable one presented by Lear.
                        Cathcart writes that Mellimelli had accepted a reimbursement of the cost of the supernumerary articles, and
                            had been restored by the measure to good humour, which had been strongly affected by the change in the arrangement for
                            transporting the articles, and his suspicions that he should either never receive them or receive them at a day too
                            distant for his speculations. Mellimelli it seems had also signified
                            that he should feel little concern if the seceding part of his suite
                            should be left behind. But as there is reason to believe that his indifference proceeded from a fear that he might have to
                            pay their debts, and as such a disposition of the seceders might do us harm
                            at Tunis, as well as give us trouble here, it has been thought best not to recall the request made to the Mayor of N.
                            York.
                        The Newspapers tell us that Col. Smith has been returned by the Jury not guilty. I do not learn the ground on
                            which the verdict was understood to be formed, or on which it was pressed by
                            the Counsel. If it was not a mere ni volo sic jubeo, it probably is
                            to be charged to the want of irresistable proof of the intent, or to
                            the success of the Counsel in presenting the intermediate destinations, as breaking the continuity of the expedition.
                        Altho’ I have reason to believe that my departure will be the signal for opening the federal batteries
                            agst our letter to the Court, I shall postpone it for a few days only. We are still without rain. The fields have lost
                            entirely their verdure. The corn looks better than could be expected. The crops
                            of Tobo. in Maryland are likely to fail at least to the amount of a half. 
                  With respectful attachment, yrs.
                        
                            James Madison
                            
                        
                    